Apelación a la Corte de Circuito de Apelaciones para el Primer Circuito. Feb. 1, 1926. Ad-mitida la apelación interpuesta por el demandante y ape-lante Pedro Gandía para ante la Corte de Circuito de Ape-laciones para el Primer Circuito de los Estados Unidos, contra la sentencia dictada por este tribunal el día 20 de enero de 1926 en el caso arriba expresado; se fija la fianza que ba de prestar dicbo apelante dentro del término legal para responder de las costas que pueda ocasionar tal ape-lación a la parte contraria en la suma de $300; y se concede al apelante un término de sesenta días para la prepa-ración y traducción del récord que ba de ser remitido a dicha Corte de Circuito.